Judgment, Supreme Court, New York County (Micki Scherer, J., on pretrial dismissal motion; Richard Carruthers, J., at trial, plea and sentence), rendered November 24, 1999, convicting defendant, after a jury trial, of rape in the third degree and endangering the welfare of a child, and, upon his plea of guilty, of attempted sodomy in the first degree, and sentencing him to an aggregate term of 21A to 4V2 years, unanimously affirmed.
The indictment alleged a proper time frame and was not constitutionally infirm. The count charging rape in the third degree alleged a single incident falling within a specific 37-day period. The victim, defendant’s stepdaughter, who was 16 years old at the time of that incident, first reported the crime to her mother several years later, and the specified time frame was the victim’s best recollection. The People exercised diligent investigatory efforts and were unable to allege a more specific time period, and the time frame they alleged provided defendant with reasonable notice given all the surrounding circumstances (see People v Morris, 61 NY2d 290 [1984]; People v Feliciano, 196 AD2d 774 [1993], lv denied 82 NY2d 894 [1993]). The endangering the welfare of a child count alleged a 10-year period, which was reasonable under all the circumstances since the crime was a continuing offense (see People v Keindl, 68 NY2d 410, 421-422 [1986]), and since it occurred almost daily for 10 years. Concur — Mazzarelli, J.P., Andrias, Saxe, Ellerin and Williams, JJ.